Citation Nr: 0604638	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-29 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a claimed shrapnel 
wound to the right arm.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic acquired psychiatric disorder, claimed as post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Detroit, Michigan regional office (RO).  In March 2005, a 
travel board hearing was held before the undersigned and the 
appeal is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran is a combat veteran.

3.  The veteran's shrapnel wound of the right arm is related 
to service.

4.  The veteran's claim for PTSD was previously denied by the 
RO in decisions of July 1990, January 1991, and February 
2002, and the veteran did not file a notice of disagreement 
within a year of notification.

5.  Evidence received since the February 2002 rating decision 
includes newly received VA outpatient records reflecting, in 
pertinent part, multiple diagnoses of PTSD.




CONCLUSIONS OF LAW

1.  A shrapnel wound of the right arm was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005). 

2.  New and material evidence has been presented since the 
February 2002 rating decision, and the claim for service 
connection for a chronic acquired psychiatric disorder, 
claimed as PTSD is reopened.  38 U.S.C.A. §§ 1154, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an April 2003 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claims.  

In addition, the RO issued detailed statements of the case 
(SOCs) in August 2003, as well as a supplemental statement of 
the case (SSOC) in July 2004, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claims.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOCs and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefits sought.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SOCs 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the August 2003 SOCs.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the claims were 
adjudicated in October 2002.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in August 2003 SOCs.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA medical records, private medical records, and VA 
examination reports (including pictures) have been obtained, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran has not indicated that 
he has any additional evidence to submit.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

I.  Entitlement to Service Connection for Claimed
 Shrapnel Wound to the Right Arm.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

In this case, the veteran's DD Form 214 indicates that he was 
awarded a Purple Heart.  Additionally, a letter from a VA 
medical center dated in January 2003 confirms that the 
veteran's name and social number were on the Purple Heart 
file received from the Department of Defense and a letter 
from the National Personnel Records Center (NPRC) dated in 
January 2003 also lists the Purple Heart as one of the 
veteran's awards.  Although a response to a request for 
information dated in January 2002 shows that the National 
Personnel Records Center found no indication that the veteran 
was wounded in action and no orders awarding the medal, the 
Board nevertheless concludes that this response does not 
outweigh the contemporaneous notation of a Purple Heart on 
the DD 214.  The Board, thus, finds that the veteran had 
combat status for purposes of the analysis of this claim for 
service connection.  In this regard, it is noted that this 
finding is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations. 
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§ 
3.203(a), (c) (1997).

The presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service and does not address the 
question of either current disability or its connection to 
service, both of which generally require competent medical 
evidence.  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).    

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In a PTSD questionnaire, the veteran has asserted that in 
winter of 1969, he got shrapnel wounds when "rounds came up 
through floor of chopper [and he got] hit with [a round] in 
the right arm and received purple heart for same."  Evidence 
in the claims folder reflects that the veteran was a door 
gunner on a helicopter.  

While the examination at service discharge was negative for a 
shrapnel wound or a scar of any type, service medical records 
show treatment for superficial laceration of the right hand 
in May 1971.  

VA afforded the veteran an examination in August 2002 for 
which the claims folder was available for review.  The 
veteran reported receiving a wound to the right upper arm 
during service.  Upon examination, it was noted that there 
was a 1.4 cm flat lighter than flesh tone scar over the lower 
portion of the brachialis muscle.  Additionally, there was no 
tissue loss, no tenderness, no adhesions, no elevation or 
depression, no inflammation, no edema, no keloid formation, 
no disfigurement, no adhesions, no tendon damage, and the 
area was a smooth texture.  The diagnosis was status post 
light laceration of the upper right arm.  Upon x-ray, the 
diagnosis was normal right forearm.  

The Board notes that the veteran currently has a laceration 
of the right arm.  While there are no official records of 
this injury, as a combat veteran, his assertion as to 
receiving shrapnel wounds is presumed if consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 1154(b), supra.   He was a door gunner on a 
helicopter and receiving shrapnel wounds is consistent with 
his service.  Service incurrence is, thus, presumed.  
Therefore, the Board finds that the veteran's right arm 
laceration is related to service.  Service connection for 
shrapnel wound to the right arm is granted.  

II. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Service Connection for a 
Chronic Acquired
 Psychiatric Disorder, Claimed as PTSD.

The RO denied service connection for PTSD in multiple rating 
decisions.  The most the most recent rating decision in 
February 2002 denied service connection on the basis of no 
current diagnosis of PTSD and unverifiable stressor.  In July 
2002, the veteran sought to reopen his claim.  To reopen the 
claim, the veteran must submit new and material evidence.  38 
U.S.C.A. §§ 5108, 7105.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  As the veteran's request to reopen his claim of 
entitlement to service connection was filed in July 2002, the 
amended regulation as set forth above applies.

The evidence received subsequent to the February 2002 rating 
decision is presumed credible for the purposes of reopening 
the claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence received since the last rating decision includes 
records from VA medical center indicating diagnoses of PTSD.  
These records were not considered previously, are so 
significant that they must be reviewed in connection with the 
current claim, and raise a reasonable possibility of 
substantiating the claim.  The veteran has, therefore, 
presented new and material evidence to reopen the claim for 
service connection for PTSD.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.

Also, as indicated above, the veteran is a combat veteran.  
While combat does not presumptively establish service 
connection for a combat veteran, it relaxes the evidentiary 
requirements for determining what happened in service.  See 
supra, Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Accordingly, additional development as noted in the remand 
section below must be accomplished.  


ORDER
  
1.  Entitlement to service connection for shrapnel wound to 
the right arm is granted.

2.  The claim for entitlement to service connection for PTSD 
has been reopened, and to this extent the appeal is granted.


REMAND 

As noted above, the veteran has been diagnosed as having PTSD 
in various records including VA outpatient records dated from 
February 2002 to July 2002 and in May 2003.  On the other 
hand, the August 2002 VA PTSD examination report noted that 
that no diagnosis of PTSD could be established.  An opinion 
reconciling these various diagnoses is necessary.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
This examination, if feasible, should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or 
treated the appellant.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for 
PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  

In addition, the examiner should 
reconcile the various diagnoses/non-
diagnoses of PTSD based on his/her review 
of all of the evidence of record, 
particularly with respect to the August 
2002 VA examination, which indicated that 
PTSD could not be established.  A 
complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


